DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicant’s Remarks filed 2/19/22.  Claims 1-3 are pending and have been examined on the merits.
Withdrawn Rejections
	The objection concerning the placement of a “.” has been withdrawn due to the correction to the claim.
	The 112 rejection regarding removing the general portion of each step including the colon has been withdrawn due to the amendment of the claim.
Claim Objections
Claim 1 is objected to because of the following informalities:   Claim 1 is missing definite articles and adverbs such as “the”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the word “drop” in line 6 should have an “s” on the end.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  after or before the word “skin”, the word “apple” should be added, in a grammatically appropriate manner. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 is missing definite articles and adverbs such as “the” and “then”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "plate type" renders the claims indefinite because the addition of the word “type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. See MPEP § 2173.05(b).  Claims 2 and 3 are rejected by their dependency upon claim 1.
Claim 1 recites an “intermittently alternating time”.  It is not clear what this step is directed to.  What was subjected to an intermittently alternating time?  Appropriate correction is required.
Claim 1 recites “Coy rays”.  It is not clear what a coy ray is or whether it is a unit of measure.  Appropriate correction is required.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, lines 12 and 13 recite “so as to make the apple slices generate burnt black”.  This is grammatically incorrect.  Appropriate correction is required for this and other grammatical errors.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a fermentation step. Applicants recite a fermentation temperature but there is no recitation of a fermentation step.
In claim 2, it appears that two separate steps are lumped together.  In lines 2 and 3, the claim recites a fermentation temperature and then recites a steam pressure.  These are two distinct steps and need to be separated because it is not clear where one step ends and the other begins.  It also makes it appear as if a steam pressure exposure happens during fermentation.  The specification does not support the combination.
Claim 2 recites “instantly reduced”. It is not clear what is meant by instantly reduced.  What happens and at what point in the steam pressure step does it happen? Appropriate correction is required.
Claim 3 recites “maltodextrin powder is sprayed in the process of drying”.  However, it is not clear whether the maltodextrin is sprayed onto the apple slices.  Appropriate correction is required.
Response to Arguments
The objection concerning the placement of a “.” has been withdrawn due to the correction to the claim.
The 112 rejection regarding removing the general portion of each step including the colon has been withdrawn due to the amendment of the claim.
Upon further review, the Examiner notes that further claim issues were uncovered.  The Examiner called the Applicants representative to discuss the claims but the messages were not returned.
Pertinent Prior Art
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abarzuza et al. (US 2003/ 0177879)Abarzuza discloses cutting vegetables with high pressure water jets to cut vegetables to a target size [abstract].
Jiang Li  CN 102370032 March 14 2012  Li discloses a method of making apple chips [abstract].  Li discloses picking out apples that are free of insects and rot [abstract].  Li discloses that the apples are cleaned and peeled [abstract].  Li discloses cutting the apples to 5-7 mm pieces [abstract].  Li discloses drying the apple slices [abstract].
Khahlili et al. Journal of Food Science Technology Dec 2017 discloses treating cucumber with doses of 2, 2.5, or 3 kGy [abstract]
Pusey et al. (US 4,764,371) Pusey discloses Bacillus subtilis for the reduction of rot in post-harvest fruit and drying [Abstract; col. 11, lines 25-40].  Pusey discloses using 107cfu/ml B. subtilis and drying for 1 to 2 hours [col. 4, lines 40-50].
Wang CN 108783334 discloses slicing cabbage, spraying, irradiating, adding apple slices and fermenting [pg. 3].
Zhang et al. (US 11,259,552) discloses a method for processing apples including steps of screening and cutting apple slices; spraying apple chips with Bacillus subtilis; soaking apple slices with maltodextrin; draining and drying  with a pulse vacuum at 30 MHz a RF power of 5 kW a temperature of 45°C; an intermittent time for drying; puffing the apple slices by steam in a vacuum at a temperature of 85-89°C and a steam pressure of 0.3 -0.4 MPa, then the steam pressure is immediately reduced to -0.98 MPa and the temperature is reduced to 75°C which is maintained for 1.5 hours.
Zhang et al. Food Science and Human Wellness vol. 3. 2014 “Effect of Co-60 gamma irradiation and refrigerated storage on the quality of Shatang mandarin” discloses treating citrus fruits with Co-60 gamma irradiation at a dosage of .2 to 0.6 kGy [abstract].
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793